679 S.E.2d 742 (2009)
OAKHURST PRESBYTERIAN CHURCH, INC.
v.
HENDRIX.
No. A09A0464.
Court of Appeals of Georgia.
May 21, 2009.
Reconsideration Denied June 5, 2009.
*743 B. Thassanee Gutter-Parker, for appellant.
Peter D. Copeland, for appellee.
BARNES, Judge.
Louise Hendrix sued Oakhurst Presbyterian Church, Inc. after she fell on a staircase at the church and was injured. Oakhurst filed a motion for summary judgment which the court denied before the start of trial. At trial, Oakhurst moved for a directed verdict, which the trial court also denied. The jury awarded a judgment of $17,000 for Hendrix, and Oakhurst appeals.
1. In its sole enumerated error, Oakhurst argues that the trial court erred in denying its motion for summary judgment because Hendrix failed to meet her burden of showing that the church had actual knowledge of the defect in the stairs, and that she also lacked knowledge of the defect, despite the use of ordinary care.
However, "after verdict and judgment, it is too late to review a judgment denying a summary judgment for that judgment becomes moot when the court reviews the evidence upon the trial of the case. [Cits.]" Phillips v. Abel, 141 Ga.App. 291(1), 233 S.E.2d 384 (1977); Mullinax v. Singleton, 139 Ga.App. 704, 705(1), 229 S.E.2d 518 (1976). Accordingly, because the denial of Oakhurst's summary judgment motion presents nothing for our review, this enumeration is meritless. See Velasco v. Chambless, 295 Ga.App. 376, 378(2), 671 S.E.2d 870 (2008).
2. Hendrix's motion to dismiss is denied.
Judgment affirmed.
MILLER, C.J., and ANDREWS, P.J., concur.